

 
 

--------------------------------------------------------------------------------

 













Investor and Media Relations
McCloud Communications, LLC
Marty Tullio, Managing Member 
949.553.9748
Marty@McCloudCommunications.com




Ecology Coatings Announces Second Quarter Financial Results
and Provides Shareholder Update


Net Loss for the Quarter Reduced by 46 Percent


Auburn Hills, MI – April 28, 2009 – Ecology Coatings, Inc. (OTCBB:ECOC), a
leader in the discovery and development of nanotechnology-enabled, ultraviolet
curable advanced materials, today provided a shareholder update and reported
financial results for its second quarter, ended March 31, 2009.


Highlights:


·  
Ecology Coatings has just begun the commercialization of its innovative,
ultraviolet (UV) curable industrial coatings



·  
Net loss for the quarter was reduced 51 percent, to $882,000, or a net loss per
share of $0.03, compared to the second quarter of fiscal 2008, in which the
company reported a net loss of $1,811,000, or a net loss per share of $0.06



·  
Equity 11, Ltd. has invested $2,347,000 in Ecology Coatings Convertible
Preferred Stock with the option to invest up to $5 million 



·  
New management team



·  
Two new board members



·  
New interactive website providing focused information for both shareholders and
customers



·  
Company awarded seventh product patent, which protects the manufacturing process
and methods for environmentally friendly coating for use on metal substrates,
including flexible metal objects



“I look forward today to my first shareholder conference call,” commented
Ecology Coatings CEO Bob Crockett. “I’ve been here just over seven months and am
enthusiastic about the strength of our patented technology platform, and the
decisions we have made to address the coating demands of U.S. manufacturing
companies. Today’s global economic and competitive conditions are demanding
change in an industry that has been static for over 50 years. I believe we have
the most innovative, cost effective, environmentally efficient coatings
technology in the industry.


“This claim and proof of concept is based on information gathered from the 20
customer projects we are working on in our target markets. We intend to use our
customers’ manufacturing expertise, distribution channels, and sales and
marketing expertise to accelerate our time to commercialization.”
-more-
Ecology Coatings Announces Second Quarter Financial Results and Provides
Shareholder Update
Page 2




Crockett continued, “During the conference call, we will be discussing the
milestones reached over the last six months, including the decision to focus on
our paper barrier technology, which enhances the performance of paper products,
a $4 billion industry; and the metal finishing powder coat industry, which
generates $5 billion annually in material sales. Companies in the metals
industry are searching for a technology platform that will allow them to lighten
the weight and cost of their products. Many companies in this industry are also
positioning themselves to take advantage of the monies being provided by the
American Recovery and Reinvestment Act to companies that are reducing their
energy usage and carbon footprint.”


Crockett will also be introducing the new management team and discussing their
short- and long-term vision for Ecology Coatings.


Shareholders, potential shareholders and members of the financial community are
encouraged to participate in today’s second quarter update conference call. The
call will begin at 11:00 a.m. Eastern Daylight Time. The conference call dial-in
number for U.S. and international callers is 480.248.5081. The passcode for the
call is 4055988. Please dial in to the conference five minutes before the call
is scheduled to begin. An audio replay of the conference call will be available
from 2:00 p.m. EDT, April 28, 2009, through 11:59 p.m. EDT, May 12, 2009. The
audio replay can be accessed by dialing 303.590.3030, and entering passcode
4055988.


About Ecology Coatings, Inc.
Ecology Coatings, Inc. (OTCBB:ECOC), is a world leader in the development and
licensing of cleantech ultraviolet (UV) curable coatings — coatings that improve
the products we use daily. Ecology’s technology platform allows manufacturers to
enhance the durability and performance of their products, while significantly
reducing energy costs and increasing manufacturing throughput. The company
produces solid coatings which eliminate the escape of harmful solvents into the
atmosphere during application. Headquartered in Auburn Hills, Michigan, Ecology
Coatings has a development and prototype lab in Akron, Ohio. For additional
information, call 248.370.9900 or visit the company's website at
http://www.ecologycoatings.com.


Forward-looking Statements
This press release contains forward-looking statements within the meaning of the
Private Securities Litigation Reform Act of 1995. These forward-looking
statements generally can be identified by phrases such as, Ecology Coatings (the
"Company"), by and through its management, "anticipates," "believes,"
"estimates," "expects," "forecasts," "foresees," "intends," "plans," or other
words of similar import. Similarly, statements herein that describe the
Company's business strategy, outlook, objectives, plans, intentions or goals
also are forward-looking statements. Such forward-looking statements involve
known and unknown risks, uncertainties and a wide variety of other factors which
may cause the actual results, performance or achievements of the Company to be
materially different from any future results, performance or achievements
expressed or implied by such forward-looking statements. Such factors include,
but are not limited to, the Company's ability to: successfully commercialize its
technology; generate revenues and achieve profitability in an intensely
competitive industry; compete in products and prices with substantially larger
and better capitalized competitors; secure, maintain and enforce a strong
intellectual property portfolio; attract additional capital sufficient to
finance our working capital requirements, as well as any investment of plant,
property and equipment; develop a sales and marketing infrastructure; identify
and maintain relationships with third party suppliers who can consistently
provide us a reliable source of raw materials; acquire, develop, or identify for
our own use, manufacturing capacity; attract and retain talented individuals;
expand its shareholder base and public awareness of the Company through its
investor relations program; continue operations during periods of adverse
changes in general economic or market conditions, and other events, factors and
risks previously and from time to time disclosed in our filings with the
Securities and Exchange Commission, including, specifically, the "Risk Factors"
enumerated in the Company's latest Annual Report on Form 10-KSB.
###

 
 

--------------------------------------------------------------------------------

 
